There is force in the appellant's contention that no case was made out against him, and that for want of merits the complaint should have been dismissed. This was also the opinion of the learned judge, who dissented from the judgment appealed from. It is unnecessary, however, to discuss that proposition, for whatever cause of action the plaintiff had accrued January 1, 1868. The action was not begun until November, 1883, and the view we take of the plaintiff's claim as affected by the statute of limitations, is conclusive of the case.
The record shows that one Nicholas Van Dyck Price while an infant became entitled to $1,909.13 as his share of the proceeds of land sold under partition proceedings, in or before the year 1845. At his death in 1859, the fund was in the hands of the treasurer of Richmond county, and in June, 1883, the then treasurer, by direction of the court, delivered the same to the widow and heirs of Nicholas. Among other securities was a paper in these words:
"ROSSVILLE, July 12, 1864.
"This is to certify that St. Patrick's Roman Catholic Church, Richmond, Staten Island, is indebted to Mr. D. Keeley, thirteen hundred and fifty dollars for work performed on the the same.
"JOHN BARRY, "$1,350.00.                                          Pastor. [Indorsed.]
"Please pay the within to Messrs. Mulford  Wandell, or order.
"DENIS KEELEY."
Other indorsements by Mulford  Wandell show that they received payments of interest thereon up to July 12, 1867. Then followed an indorsement made July 1, 1868, as follows: *Page 307 
"Please pay within amount of $1,350.50-100 and interest to E.P. Barton, county treasurer. (Approved, January 1, 1868.)
                                       "MULFORD  WANDELL, "Per P.S. WANDELL."
In September, 1883, the plaintiff, who was one of the heirs of Nicholas, became by assignment from the widow and the other heir sole owner of the certificate. Wandell was county treasurer from 1865 to some time in 1868, when he was succeeded by Mr. Barton, and was a member of the firm of Mulford  Wandell from June, 1862, to June, 1869. He thus filled two characters, and the evidence shows that the indorsement to Barton was made by Wandell, and the official book containing the account of court funds, when delivered to his successor contained, under the head of Conner v. Dyke (the partition suit), these entries:
"January 1, 1868.
  "Balance on hand in this suit ...............  $1,397 44 "Invested in bond of Rev. John Barry, of St. Patrick's Church ..........................   1,350 00 "Interest accrued on do .....................      47 25."
It also appeared that at the same time the firm of Mulford 
Wandell was indebted to Wandell and the certificate was charged to Wandell on the books of the firm on account of that debt. There was no evidence of any personal participation by Mulford in any of these transactions, or knowledge of them, except as it might be imputed to him from his connection with Wandell as a partner. The action was upon the ground that the money went to the benefit of the firm, and judgment for the amount was prayed for as for so much money "had and received to and for the use of the plaintiff." At the close of the plaintiff's case the defendant Mulford asked for a dismissal of the complaint upon several grounds, and, among others, that the cause of action did not accrue at any time within six years next before the commencement of the action, and thereupon the plaintiff moved to amend the complaint by adding in the prayer for judgment, after the date, *Page 308 
1868 (that being the time when the cause of action was alleged to have accrued), "that the defendant be held to have received said sum of money as trustee for the benefit of the plaintiff." The motion to amend was granted and the motion to dismiss denied. The judge presented the case to the jury and directed them to inquire "whether or not the money was applied by Mr. Wandell to the benefit of the firm," saying: "It does not make any difference in this view of the case, whether Mr. Mulford knew anything about it or not, and you will see that it is perfectly proper and right that a man who receives the benefit of funds abstracted under such circumstances as these, although he may not know anything about the source from which they are derived, should be charged with the liability to repay the persons who are entitled to the fund."
As an action for money had and received there can be no doubt that the statute of limitations was a perfect defense. It was not less a defense, although it had been received under circumstances from which the law would imply a trust. The case of an express or direct trust would be different. A trustee so appointed would be bound to take care of his cestui que trust so long as the relation existed, and he could do nothing adverse to it. But when one receives money in his own right, and is afterwards by evidence or construction changed into a trustee, he may insist on the same lapse of time as a bar. (Kane v. Bloodgood, 7 J. Ch., 88); Lammer v. Stoddard, 103 N.Y., 672.)
But the plaintiff cites subdivision 5, section 382 of the Code of Civil Procedure, which provides that where the "action is to procure a judgment other than for a sum of money, on the ground of fraud, in a case which, on the 31st day of December, 1846, was cognizable by the Court of Chancery, the cause of action is not deemed to have accrued until the discovery by the plaintiff, or the persons under whom he claims, of the facts constituting the fraud," and insists that the general provision of the statue did not apply. But to that position there are several answers. (1.) The action is not to procure a judgment other than for a *Page 309 
sum of money; the only judgment asked is for a specific sum of money, the amount of the Barry certificate with interest, and such was the verdict of the jury and the judgment. The action was founded upon an implied contract, obligation or liability, and upon nothing else. (2.) Fraud is not stated as a ground of relief, nor does the complaint contain any allegations to bring it within that subdivision. (3.) Nor was fraud of any kind, or facts from which fraud on the part of Mulford might be implied, proven against him. The fact assumed therefore by plaintiff's counsel, cannot be admitted. Mulford's character and liability as trustee, if there were any, results not from any act of his own, or of the plaintiff, or her assignors, but from the application of the doctrines of equity, which regard him as standing in that relation in order to give the plaintiff a remedy. There was a misapplication of the plaintiff's money, but it was a "misapplication," by the county treasurer, and not by the defendant; he was held liable because the firm of which he was a member received the benefit of money derived from the certificate after the other defendant made such misapplication of the trust fund. From that and not from any fraud or knowledge of fraud, or misapplication, a contract liability to make restoration was implied. Fraud was not the ground of the action, nor was it established by proof, and the limitation of six years, provided for by section 382, subdivision 1, applies. (Carr v.Thompson, 87 N.Y., 160.)
The judgment appealed from should be reversed and a new trial granted, with costs to abide the event.
All concur.
Judgment reversed. *Page 310